
	
		I
		111th CONGRESS
		2d Session
		H. R. 5218
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mr. Polis of Colorado
			 (for himself, Mr. Berman,
			 Mr. Carnahan,
			 Mr. Conyers,
			 Mr. Courtney,
			 Mr. Ellison,
			 Mr. Grijalva,
			 Mrs. Kirkpatrick of Arizona,
			 Ms. Norton, and
			 Ms. Richardson) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide for school improvement and professional development for
		  teachers, principals, instructional staff, and other school leaders, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Great Teachers for Great Schools Act of
			 2010.
		2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)Teacher quality is
			 the single most important factor influencing student learning and
			 achievement.
				(2)Studies have found
			 that 40 to 90 percent of the difference in student test scores can be
			 attributed to teacher quality.
				(3)Principal leadership is second only to
			 classroom instruction in terms of school-related factors which affect student
			 learning, especially in high-needs schools.
				(4)Available experimental studies indicate
			 that there is a direct correlation between professional development and student
			 performance. A set of programs that offered substantial professional
			 development, ranging from 30 to 100 hours in total, spread over six to 12
			 months, showed a positive and significant effect on student achievement gains.
			 According to the research, the intensive professional development efforts that
			 offered an average of 49 hours in a year boosted student performance by
			 approximately 21 percentile points.
				(5)Studies that
			 benchmark United States academic performance against that of other developed
			 nations have stressed the importance of and need for improved professional
			 development, for example as follows:
					(A)For professional
			 development, Finland relies on a system wherein students are trained from a
			 young age in the skills required for classroom success. These skills are
			 bolstered in the workplace through an organizational structure that promotes
			 entrepreneurship, daily learning, and continual professional
			 development.
					(B)Japan’s focus on
			 continually building content knowledge, intrinsic capabilities, and pedagogical
			 knowledge—especially amongst young teachers—has yielded massive educational
			 success for the country. They implement a nationally practiced system of
			 “guidance teachers” and “trainee teachers” which encourage one-on-one coaching
			 and an intense commitment to professional development.
					(C)After experiencing
			 unsatisfactory progress in literacy and mathematics for nearly 50 years,
			 England pursued a national teacher training program that employed best practice
			 techniques. After three years, England increased the number of students meeting
			 the target standards in literacy from 63 percent to 75 percent.
					(b)PurposeThe
			 purpose of this Act is to build the capacity of teachers and principals in our
			 Nation’s schools through systematic, sustained, coherent school and team-based,
			 job-embedded professional development.
			4.School
			 improvementSection 1003(g)(5)
			 (20 U.S.C. 6303(g)(5)) is amended—
			(1)in subparagraph
			 (B), by striking and after the semicolon;
			(2)in subparagraph
			 (C), by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(D)permitted to be
				used to supplement the activities required under section
				2501.
					.
			5.Local school
			 improvementTitle II (20
			 U.S.C. 6601 et seq.) is amended by adding at the end the following:
			
				EBuilding school
				capacity for effective teaching
					2501.Local school
				improvement activities
						(a)Subgrants to
				local educational agencies
							(1)In
				generalThe Secretary shall
				allot the amount made available to carry out this part for a fiscal year among
				the State educational agencies in proportion to the amounts received by the
				States under title I for such year.
							(2)Use of
				allotmentA State educational agency that receives an allotment
				under this part shall—
								(A)reserve 95 percent
				of the fund to make subgrants to local educational agencies; and
								(B)use the remainder
				of the funds for administrative activities in carrying out this part.
								(3)ProportionalityTo
				the extent practicable, the Secretary shall ensure that subgrants awarded under
				this part are equitably distributed among local educational agencies and
				serving urban and rural areas.
							(b)First
				awardIn awarding subgrants under this part, a State educational
				agency shall first award grants to local educational agencies—
							(1)that demonstrate
				the greatest need for district and school improvement subgrant funds;
							(2)in which the
				average graduation rates are less than 65 percent, if applicable; and
							(3)in which children eligible for free and
				reduced priced lunches under the Richard B. Russell National School Lunch Act
				constitute not less than 40 percent of the total population of children aged 5
				to 17 served by the agency.
							(c)Local
				educational agency application
							(1)In
				generalTo be eligible to receive a subgrant under this part, a
				local educational agency shall submit an application to the State educational
				agency at such time, in such manner, and containing such information as the
				State educational agency may reasonably require.
							(2)ContentsEach
				application submitted pursuant to paragraph (1) shall include—
								(A)a description of
				how the local educational agency will assist schools identified under section
				1116(b), and low-achieving secondary schools with graduation rates less than 65
				percent, in—
									(i)implementing
				high-impact professional development;
									(ii)providing protected release time for
				high-impact professional development that occurs not less than multiple times
				per week; and
									(iii)using teaching
				standards, formative assessments, teacher portfolio processes, evidence-based
				instructional practices, and teacher development protocols; and
									(B)a description of
				how the local educational agency will—
									(i)evaluate the
				effectiveness of the programs and assistance provided under subsection (d) and
				pursuant to subsection (e);
									(ii)prepare, support,
				and utilize internal teacher leaders, coaches, or content experts to facilitate
				school-based professional development; and
									(iii)ensure that the
				professional development required under subsection (d) is integrated and
				aligned with the State’s school improvement efforts under sections 1116 and
				1117.
									(d)Use of
				funds
							(1)In
				generalA local educational
				agency that receives a subgrant under this part shall use the subgrant funds to
				improve teacher, principal, and other instructional staff quality through a
				comprehensive system of professional development (as defined in section
				9101(34))—
								(A)to increase principals’, coaches’, and
				teacher leaders’ knowledge and skills in—
									(i)assisting the
				school to—
										(I)clarify school
				improvement goals;
										(II)train educators
				in analyzing school and student data to inform decisionmaking and improvement
				efforts;
										(III)develop and
				implement professional development aligned with student achievement needs and
				educator learning goals;
										(IV)allocate teacher
				and principal professional development resources and help develop the revised
				plan as related to the professional development required under section 1116(b);
										(V)select and
				implement strategies and interventions to improve student achievement, increase
				teacher and school leader effectiveness, increase graduation rates, and ensure
				students graduate prepared for success in college and careers;
										(VI)make available
				opportunities for individual and team learning activities that focus on
				increasing pedagogical and content knowledge in academic subjects that are
				aligned to student learning goals; and
										(VII)design, create,
				and evaluate the results of curriculum-based diagnostic and performance
				assessments; and
										(ii)utilizing
				internal teacher leaders, coaches, or content experts to—
										(I)support classroom
				learning; and
										(II)facilitate
				effective collaboration skills across learning communities and transfer
				knowledge from peers teaching and leading at high-performing schools;
										(B)to increase
				principals’ knowledge and skills necessary for leading effective professional
				learning, including—
									(i)establishing a
				shared vision of school success among all school stakeholders, including
				teachers, parents, community organizations and related stakeholders by—
										(I)seeking leadership
				contributions from parents, community organizations, and other school
				stakeholders;
										(II)actively engaging
				the community to create shared responsibility for student and school success;
				and
										(III)engaging in
				partnerships between elementary schools, secondary schools, and institutes of
				higher education to ensure the vertical alignment of student learning
				outcomes;
										(ii)establishing the
				school as a professional learning community in which—
										(I)there is a culture
				of continuous learning for adults that is tied to student learning and school
				goals;
										(II)there is time for
				team collaboration focused on evaluating and improving instructional
				practice;
										(III)educators are
				able to analyze and use data to drive instruction;
										(IV)professional
				development is evaluated and connected to all of the school learning goals;
				and
										(V)members of the
				faculty engage in leadership roles that contribute to school improvement
				efforts; and
										(iii)promoting the
				effective use of data by educators, including—
										(I)the use of
				multiple data sources as diagnostic tools to identify barriers to student
				success and drive instructional improvement;
										(II)the review and
				analysis of student work to determine whether students are being taught to
				State academic content and achievement standards; and
										(III)the use of
				classroom observations to ensure that all students are provided meaningful
				learning opportunities that promote active engagement; and
										(IV)supporting a
				standards-aligned academic instructional program that sets rigorous goals for
				each student, and a school culture that allows for and encourages students to
				reach those goals through ensuring that learning is aligned to established
				State academic standards by—
											(aa)ensuring that
				State academic content standards serve as the basis for the creation of
				curriculum and instruction; and
											(bb)monitoring and
				adjusting the alignment of standards, curriculum, assessments, and instruction;
				and
											(C)for coaches,
				principals, and administrators that—
									(i)supports coaches
				in responding to developmental and contextual needs and promotes the ongoing
				examination of classroom practice;
									(ii)assists coaches
				in the collection and sharing of observation data to help teachers improve
				their practice;
									(iii)provides coaches
				with strategies for helping teachers identify student needs, plan for
				differentiated instruction, and ensure equitable learning outcomes;
									(iv)supports the
				coaches in coaching strategically and finding solutions to challenging
				situations; and
									(v)helps coaches
				bring teachers together for meaningful and responsive team-based
				learning.
									(2)Special
				ruleA local educational
				agency that receives a subgrant under this part shall use not less than 10
				percent of the subgrant funds for professional development for
				principals.
							(e)Evaluation
							(1)In
				generalThe professional development program required under
				subsection (d) shall include a formal evaluation system to determine the
				effectiveness of the program on not less than—
								(A)teacher
				instructional practice;
								(B)student learning
				gains;
								(C)teacher
				retention;
								(D)student graduation
				and college readiness rates, as applicable;
								(E)student attendance
				rates; and
								(F)teacher
				efficacy.
								(2)Local
				educational agency and school effectivenessThe formal evaluation
				system described in paragraph (1) shall also measure the local educational
				agency’s and school’s effectiveness in—
								(A)ensuring that
				school protected release time for professional development occurs not less than
				multiple times per week;
								(B)implementing
				on-going, research-based professional development for coaches, principals, and
				administrators;
								(C)ensuring that
				coaches, teachers, and schools are using data to inform instructional
				practices; and
								(D)ensuring that the
				professional development required under subsection (d) is integrated and
				aligned with the State’s school improvement efforts under sections 1116 and
				1117.
								(3)Conduct of
				evaluationThe evaluation described in subsection (e)(1) shall be
				conducted by the State, local educational agencies, institutions of higher
				education, or an external agency that is experienced in conducting qualitative
				research, and shall be developed in collaboration with groups such as—
								(A)experienced
				educators with track records of success in the classroom;
								(B)institutions of
				higher education involved with teacher induction and professional development
				located within the State; and
								(C)local teacher
				organizations.
								(f)Eligible
				entitiesThe assistance required to be provided under subsection
				(d) may be provided—
							(1)by the local
				educational agency; or
							(2)by the local
				educational agency, in collaboration with the State educational agency, an
				institution of higher education, a nonprofit organization, a teacher
				organization, an educational service agency, a teaching residency program, or
				another for profit or nonprofit with experience in helping schools improve
				student achievement.
							(g)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $500,000,000 for fiscal
				year 2010 and such sums as may be necessary for each succeeding fiscal
				year.
						(h)DefinitionsFor
				purposes of this section:
							(1)Graduation
				rateThe term
				graduation rate has the meaning given the term in section
				1111(b)(2)(C)(vi), as clarified in section 200.19(b)(1) of title 34, Code of
				Federal Regulations.
							(2)Local
				educational agencyThe term local educational
				agency—
								(A)shall have the
				meaning given such term in section 9101;
								(B)shall include any
				public charter school that constitutes a local educational agency under State
				law; and
								(C)shall include a
				consortium of local educational agencies acting
				together.
								.
		6.Professional
			 development definedSection
			 9101(34) (20 U.S.C. 7801(34)) is amended to read as follows:
			
				(34)Professional
				developmentThe term professional development
				means a comprehensive, sustained, and intensive approach to improving teachers’
				and principals’ effectiveness in raising student achievement that—
					(A)fosters collective
				responsibility for improved student performance;
					(B)is comprised of
				professional learning that—
						(i)is
				aligned with rigorous State student academic achievement standards as well as
				related local educational agency and school improvement goals;
						(ii)is conducted
				among educators at the school and facilitated by well-prepared school
				principals and school-based professional development coaches, mentors, master
				teachers, or other teacher leaders; and
						(iii)primarily occurs
				several times per week among established teams of teachers, principals, and
				other instructional staff members where the teams of educators engage in a
				continuous cycle of improvement that—
							(I)evaluates student,
				teacher, and school learning needs through a thorough review of data on teacher
				and student performance;
							(II)defines a clear
				set of educator learning goals based on the rigorous analysis of the
				data;
							(III)achieves the
				educator learning goals based identified in subclause (II) by implementing
				coherent, sustained, and evidence-based learning strategies, such as lesson
				study and the development of formative assessments, that improve instructional
				effectiveness and student achievement;
							(IV)provides
				job-embedded coaching or other forms of assistance to support the transfer of
				new knowledge and skills to the classroom;
							(V)regularly assesses
				the effectiveness of the professional development in achieving identified
				learning goals, improving teaching, and assisting all students in meeting
				challenging State academic achievement standards;
							(VI)informs ongoing
				improvements in teaching and student learning; and
							(VII)may be supported
				by external assistance; and
							(C)may be supported
				by activities such as courses, workshops, institutes, networks, and conferences
				that—
						(i)address the
				learning goals and objectives established for professional development by
				educators at the school level;
						(ii)advance the
				ongoing school-based professional development; and
						(iii)are provided for
				by for-profit and non-profit entities outside the school such as universities,
				education service agencies, technical assistance providers, networks of
				content-area specialists, and other education organizations and
				associations.
						.
		
